DILLON, Judge,
concurring in part and dissenting in part.
I concur with the majority’s holding that, although interlocutory, the trial court’s summary judgment order is immediately appealable as the order affects a substantial right. I also concur with the majority’s holding that the information sought by Plaintiff falls within the scope of N.C. Gen. Stat. § 160A-168(a) (2011), as part of Plaintiff’s employee personnel file. However, I respectfully dissent from the portion of the majority opinion defining “official personnel decision” and affirming the trial court’s order, because I believe, based on the facts of this case and the issues properly before us, that the information sought by Plaintiff falls under the exemption contained in N.C. Gen. Stat. 160A-168(cl)(4) (2011).
In the case sub judice, Plaintiff, a police officer employed by Defendant, was the subject of two separate internal affairs investigations which arose out of complaints filed against him, one by a citizen and one by a fellow police officer. After investigations were conducted, both complaints were dismissed by Plaintiffs superior, Chief of Police Tim Adams (Chief Adams), with no action taken against Plaintiff. Plaintiff, however, sought from Defendant access to the contents of the internal investigation files. Based on the record, it appears that Defendant has provided all of the requested information to Plaintiff, but with the identities of the people who lodged the initial complaints redacted. Plaintiff filed this appeal to compel Defendant to disclose the identity of the citizen and the police officer who filed the complaints.1
I: Exemption, N.C. Gen. Stat. § 160A-168(cl)(4)
Defendant argues that even if the information is part of Plaintiff’s “employee personnel file” pursuant to N.C. Gen. Stat. § 160A-168(a), Defendant may, nonetheless, withhold the information from Plaintiff pursuant to the exemption in N.C. Gen. Stat. § 160A-168(cl)(4), which provides the following:
(cl) Even if considered part of an employee’s personnel file, the following information need not be disclosed to an employee nor to any other person:
*192(4) Notes, preliminary drafts and internal communications concerning an employee. In the event such materials are used for any official personnel decision, then the employee or his duly authorized agent shall have a right to inspect such materials.
Id. Therefore, to qualify for the exemption from disclosure under (cl) (4), the information sought (1) must be comprised of “[n]otes, preliminary drafts [or] internal communications [,]” and (2) must not have been “used for any official personnel decision[.]” Id. The majority ultimately bases its holding on the second requirement, concluding that the requested information was used for “official personnel decision^]” as follows: “Nevertheless, even assuming without deciding that the IA investigative files that plaintiff seeks to inspect are [notes, preliminary drafts and internal communications], we are not persuaded by Gastonia’s argument that it had a statutory right to refuse plaintiff’s request to inspect these materials because such materials were not ‘used for any official personnel decision.’ ” I disagree with the majority and believe that the decisions by Chief Adams not to sustain the complaints did not rise to the level of “official personnel decision^]” under (d)(4). I believe the proper holding in this case is to reverse the trial court’s entry of summary judgment in favor of Plaintiff and to remand the case to the trial court for entry of an order granting Defendant’s motion for summary judgment.
Based on the record and the arguments of the parties, the only issue regarding the application of (d)(4) concerns the question of whether an “official personnel decision” was made, and not whether the materials were “[n]otes, preliminary drafts and internal communications[.j” N.C. Gen. Stat. § 160A-168(d)(4). At the summary judgment hearing below, Plaintiff conceded that the only issue in this case regarding the applicability of (d)(4) concerns whether the materials were “used for [an] official personnel decision”:
THE COURT: But it sounds like what my decision really boils down to in this case is a matter of statutory interpretation of [N.C. Gen. Stat. §] 160A-168 subsection (cl) (4). “In the event such materials are used for any official personnel decision, then the employer’s duly authorized agent shall have the right to inspect such material [sic].” So what I am being called on to decide is, does that mean what it says, any official personnel decision including the determination of what if any consequences are suffered as *193a result of that internal affairs investigation. Or does that really mean any other official personnel decision, other than [a] determination of the subject of the internal affairs inquiry. Is that really what it boils down to?
[PLAINTIFFS COUNSEL]: Your Honor, I think ... the foremost determination that you have to make ... [is whether Defendant has] to comply with that statute because their chief of police, and I give him credit for this, their chief of police testified under oath that he made a personnel decision.
Likewise, Plaintiff does not make an argument in his brief with this Court that the information requested is not “[n]otes, preliminary drafts [or] internal communications[.]” N.C. Gen. Stat. § 160A-168(cl)(4). Rather, Plaintiff argues that subsection “(d)(4) essentially presents one question: were the documents [at] issue used for any official personnel decision? Chief Adams used the information from the documents in making his final official personnel decision.”
The majority states that “we cannot conclude that the IA investigative files that plaintiff seeks to inspect are each a note, a preliminary draft, or an internal communication,” recognizing that not all of the materials sought by Plaintiff are even part of the record. However, though not part of its holding, the majority does state that it appears the General Assembly intended the phrase “notes, preliminary drafts and internal communications” as used in (d)(4) to apply to “materials that are informal or provisional in character],]” relying on Webster’s Dictionary definitions for “note” and “draft.” Specifically, the majority refers to Webster’s definition of “note” as being “a brief statement of a fact, experience, etc. written down for review, as an aid to memory, or to inform someone else[.]” Based on evidence of record, I believe that at least some portions of the IA investigative file — collections of statements of facts or experiences, “written down for review” by Chief Adams or “to inform” Chief Adams — falls within the majority’s stated definition of “notes.” Additionally, the record does contain a redacted memorandum to Chief Adams drafted by the officer who investigated one of the complaints against Plaintiff, which I believe clearly constitutes an “internal communication concerning an employee” within the plain meaning of (d)(4).
I also find the Supreme Court’s decision in News and Observer Publishing Co. v. Poole, 330 N.C. 465, 412 S.E.2d 7 (1992), informative as to the meaning of “preliminary draft.” In that case, the UNC system president appointed a commission to investigate alleged improprieties *194relating to a university’s men’s basketball team. Id. at 470, 412 S.E.2d at 10. At the conclusion of the investigation, members of the commission submitted reports to the UNC system president. Id. at 483, 412 S.E.2d at 18. The plaintiff newspaper sought, in part, the disclosure of those investigative reports pursuant to the Public Records Law. Id.; see also N.C. Gen. Stat. § 132-6. In that case, the reports prepared by the commission were described as “preliminary draft reports.” Poole, 330 N.C. at 484, 412 S.E.2d at 34. The Court’s language suggests and could be construed to stand for the proposition that the product of an investigation (e.g., reports) submitted for review by a person in authority may constitute “preliminary drafts.”
I now turn to the phrase “official personnel decision[.]”2 Neither party nor the majority cites any case law in which this phrase has been construed or applied. Rather, by combining the respective definitions for “official,” “personnel,” and “decision” as contained in Webster’s DICTIONARY, the majority interprets the statutory phrase as follows: “[T]he plain meaning of this phrase — as used in this statute — more specifically refers to authorized or authoritative judgments or conclusions of or pertaining to the employed person about whom the judgment or conclusion is rendered.” (emphasis added). I believe the majority’s definition is overly broad because it could be applied essentially to any “personnel decision,” rendering the word “official” in the statutory language meaningless. See Burgess v. Your House of Raleigh, Inc., 326 N.C. 205, 216, 388 S.E.2d 134, 140 (1990) (stating that “[a] statute must be construed, if possible, so as to give effect to every provision, it being presumed that the Legislature did not intend any of the statute’s provisions to be surplusage”). The majority fails to recognize that every legitimate personnel decision which occurs in a workplace, by its nature, is a judgment or conclusion made by someone authorized to make the decision. I believe that the General Assembly did not intend that the word “official” be surplusage, but rather intended for the word “official” to modify “personnel decision” to limit the phrase’s application.
In further support of a broad interpretation of “official personnel decision,” the majority states that “we think the General Assembly’s use of the term ‘personnel’ in subsection (a) of this statute is consistent with *195a less-constrained reading of the phrase ‘official personnel decision,’ as the phrase is used in subsection (d)(4), and is also instructive in construing the meaning of the challenged phrase within the context of this statute.” In other words, the majority argues that the General Assembly must have intended for “official personnel decision” to be construed broadly since the phrase “employee’s personnel file” in subsection (a)' is defined broadly and both phrases relate to “personnel.” I agree with the majority that, in construing the phrase “official personnel decision,” the entire statute should be read in context and the definition of “employee’s personnel file” as used in subsection (a) should be considered. However, the majority’s comparison of the two phrases is flawed because it ignores the fact that the General Assembly chose to incorporate the modifier “official” to limit the scope of “personnel” in (d)(4), but did not do so in subsection (a).
While our courts have never construed or applied the phrase “official personnel decision,” our courts have used the phrase “personnel decision” on a number of occasions to describe a broad range of workplace decisions made by someone in a position of authority, all of which would fit the majority’s definition of “official personnel decision.” See, e.g., In re Officials of Kill Devil Hills Police Dep’t., N.C. App. _, _, 733 S.E.2d 582, 587 (2012) (overruling the trial court’s attempt to discipline a Chief of Police and other police officers and referring to such decisions as rightfully the department’s “personnel decisions”); Bulloch v. N.C. Dept. of Crime Control & Pub. Safety, _ N.C. App. _, _, 732 S.E.2d 373, 379, disc. review denied, _ N.C. _, 735 S.E.2d 178 (2012) (referring to a Line Sergeant’s dismissal from employment with the North Carolina Highway Patrol, on grounds of unacceptable personal conduct, as a “personnel decision”); Bradley v. Bradley, 206 N.C. App. 249, 257, 697 S.E.2d 422, 427 (2010) (using the term “personnel decision” to describe a decision by one in a position of authority that would “in any way change, modif[y], or affect” another’s “rights, positions, or ownership interest” in a company); Zimmerman v. Appalachian State Univ., 149 N.C. App. 121, 133, 560 S.E.2d 374, 382 (2002) (referring to the decision by administrators of Appalachian State University not to offer a reappointment contract to a non-tenured faculty member as a “personnel decision”).
It is interesting that Defendant presents an argument in its brief, in essence, that the information sought by Plaintiff does not even fall within the definition of “employee’s personnel file” in subsection (a) because the information is stored by Defendant separately from Plaintiff’s official personnel file. N.C. Gen. Stat. § 160A-168(a). I agree, though, with the *196majority that the General Assembly expressly intended the phrase “employee’s personnel file” in subsection (a) to be construed more broadly than Defendant argues, and not to apply only to materials stored within an employee’s official personnel file. Otherwise, the General Assembly could have employed the phrase “employee’s official personnel file” in subsection (a).3
Our courts have recognized that even though “[g]ood public policy is said to require liberality in the right to examine public records . . . some degree of confidentiality is necessary for government to operate effectively[.]..Advanced Publications, Inc. v. Elizabeth City, 53 N.C. App. 504, 506, 281 S.E.2d 69, 70-71 (1981); see also News and Observer Publishing Co. v. Poole, 330 N.C. 465, 475, 412 S.E.2d 7, 13 (1992). I believe the General Assembly enacted the exemptions in subsection (cl) to recognize the interest of government to keep certain information confidential and enable supervisors to better manage the employees in their respective governmental departments. The Fourth Circuit Court of Appeals has recognized this legitimate concern in the context of internal affairs investigations within police departments:
[Internal] investigations face an uphill battle due to the so-called “blue wall,” the tendency of law enforcement officers to place solidarity above all else and to be less than fully cooperative with investigations of fellow officers. “Officers who report misconduct are ostracized and harassed; becoming targets of complaints and even physical threats; and are made to fear that they will be left alone on the streets in a time of crisis.” In such a setting, the confidentiality of internal investigations may be not only desirable but essential.
In re Grand Jury, John Doe No. G.J.2005-2, 478 F.3d 581, 586 (4th Cir. 2007) (internal citation omitted).
Defendant has addressed this concern in its Policies and Procedures, a portion of which is part of the record and includes the following:
In order to safeguard the anonymity of complain[ants] who wish to remain anonymous, and because charges are *197based only on the results of an investigation, an officer who is charged with an offense will have access only to that material which will be introduced against him or her in a departmental hearing.
Additionally, according to Defendant’s policies a police officer does not even have the right to know the facts surrounding a complaint against him until the investigation is completed, and only then if the Chief of Police recommends disciplinary action. By way of analogy, consider the Rules of our State’s Judicial Standards Commission regarding the investigation of North Carolina judges. Specifically, Rule 6 states that unless an investigation results in the issuance of a public reprimand or the institution of a disciplinary proceeding, a judge does not have the absolute right to know the identity of the person filing the complaint or even that a complaint has been lodged. See North Carolina Rules of the Judicial Standards Commission, Rule 6 (stating that “the investigative officer may notify respondent that a complaint has been received and may disclose to respondent the name of the person making the complaint”) (emphasis added); see also Brock & Scott Holdings, Inc. v. Stone, 203 N.C. App. 135, 137, 691 S.E.2d 37, 38 (2010) (stating that the “use of [the word] ‘may’ generally connotes permissive or discretionary action and does not mandate or compel a particular act”).
While I believe that the General Assembly enacted the exemptions in subsection (d)(4) to allow governmental departments to maintain a level of confidentiality in its dealings with internal employment matters, I believe the General Assembly incorporated the phrase “official personnel decision” in subsection (d)(4) to balance this government’s interest with an employee’s interest to confront and address information that is used in official decisions affecting his employment. N.C. Gen. Stat. § 160A-168(cl)(4).
In this case, the majority concludes the decisions by Chief Adams not to recommend that disciplinary action be taken against Plaintiff constitute “official personnel decisions.” Though Chief Adams’ decisions could arguably constitute “personnel decisions,” I do not believe that these decisions constitute “official personnel decisions” under (d)(4). Rather, Chief Adams’ decisions involved the classification of complaints rather than a recommendation or order affecting the Plaintiff’s position of employment. I do not believe Chief Adams’ actions would have risen to the level of “official personnel decision^]” unless he had sustained the complaints and had recommended discipline against Plaintiff. Under the majority’s definition, even the decision by the investigating *198officer to commence investigations after receiving the complaints would require the Plaintiff be notified about the impending investigation, thus possibly compromising the ability of the investigating officer to compile evidence.
Based on the foregoing, I would conclude that the decision by Chief Adams to classify the two complaints against Plaintiff as “not sustained” did not rise to the level of an “official personnel decision” under (d)(4).
II: Redaction and Public Policy
This Court has held that, as a matter of public policy, information which falls under the Public Records Act may be provided with the identities of certain individuals redacted to insure the “safety and security” of the individuals, notwithstanding the lack of a statute authorizing the redaction. S.E.T.A. UNC-CH v. Huffines, 101 N.C. App. 292, 295, 399 S.E.2d 340, 342 (1991). In S.E.T.A., the plaintiff sought certain records concerning animal experiments being conducted at UNC-Chapel Hill. Id. at 293, 399 S.E.2d at 341. The University argued, in part, that the names of the individuals conducting the research should not be disclosed because of concerns regarding the safety of the researchers and because of the potential “chilling effect” disclosing their identities might have on the University finding other individuals willing to conduct animal research. Id. at 295, 399 S.E.2d at 343. This Court ordered that the portions of the research records, not otherwise subject to a statutory exemption, be made available for inspection under the Public Records Act, but that the University could redact the names of the researchers based on public policy concerns. Id. at 298, 399 S.E.2d at 344.
In this case, Plaintiff has admitted in his complaint and argues in his brief that one of his motivations to discover the identity of the complainants is so that he can sue them. In the hearing on the motions for summary judgment, Plaintiff’s attorney spoke openly about possible causes of action, stating, “we might have had us a decent defamation claim[.]” I believe that, because of the threat of a lawsuit and also for the safety concerns quoted in In re Grand Jury above, divulging the names of complainants would have a chilling effect on police officers and others reporting misconduct and would affect Chief Adams’ ability to manage his department effectively.
Based on this Court’s reasoning in S.E.T.A., supra, as a matter of public policy, a municipal employer should be allowed to redact certain information when providing an employee with information that may be, technically, within an employee’s personnel file. Such redactions may *199include the identities of those who alert their managers of misconduct by co-workers where the testimony of the original complainant is not used or needed to sustain the complaint or where the complaint is, otherwise, not sustained. Therefore, even if the materials sought by Plaintiff falls outside the exemption in subsection (d)(4), I believe Defendant acted appropriately by providing the information with the names of the complainants redacted based on the public policy concern that has been recognized by this Court.
IV: Conclusion
For the reasons stated above, I would reverse the decision of the trial court to grant Plaintiff’s motion for summary judgment, and I would reverse the decision of the trial court to deny Defendant’s motion for summary judgment. Contrary to the decision of the majority, I believe the law requires that this Court remand this case to the trial court for entry of summary judgment in favor of Defendant.

. At the hearing on the motions for summary judgment, the trial court asked whether “the city’s position is the plaintiff doesn’t get anything from the IA file[,]" to which Defendant’s attorney stated, “|j]ust the identity of the individuals who made the [complaints].” When the court further inquired, “so everything else has been disclosed,” Defendant’s attorney responded, “Yes[.]” This is a fact that Plaintiff does not dispute.


. The second part of the exemption in subsection (d)(4) requires that the materials not be “used” in any “official personnel decision.” Defendant does not argue that a genuine issue of material fact exists as to whether Chief Adams “used” the information sought by Plaintiff, i.e., the names of the complainants, to make his determination not to sustain the complaints. As such, the analysis is properly limited to the definition of the phrase “official personnel decision.”


. In construing N.C. Gen. Stat. § 153A-98(a), which defines “personnel file” for a county employee with identical language to that used in N.C. Gen. Stat. § 160A-168(a) to define a personnel file for a municipal employee, this Court held that whether a document is part of a “ ‘personnel file’... depends upon the nature of the document and not upon where the document has been filed.” News Reporter Co. v. Columbus County, 184 N.C. App. 512, 516, 646 S.E.2d 390, 393 (2007).